
	
		II
		111th CONGRESS
		1st Session
		S. 1537
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2009
			Mr. Grassley (for
			 himself, Mr. Harkin, and
			 Mr. Conrad) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior, acting
		  through the Director of the National Park Service, to designate the Dr. Norman
		  E. Borlaug Birthplace and Childhood Home in Cresco, Iowa, as a National
		  Historic Site and as a unit of the National Park System, and for other
		  purposes.
	
	
		1.Dr.
			 Norman E. Borlaug Birthplace and Home National Historic Site
			(a)DefinitionsIn
			 this section:
				(1)Historic
			 siteThe term Historic Site means the Dr. Norman E.
			 Borlaug Birthplace and Home National Historic Site, designated by the Secretary
			 under subsection (b).
				(2)Norman E.
			 Borlaug propertyThe term Norman E. Borlaug property
			 means—
					(A)the Norman E.
			 Borlaug Birthplace site, located at 20399 Timber Avenue, Cresco, Iowa;
					(B)the Norman E.
			 Borlaug Childhood Home site, located at 19518 200th Street, Cresco, Iowa;
			 and
					(C)any personal
			 property relating to—
						(i)the
			 Norman E. Borlaug Birthplace site; and
						(ii)the Norman E.
			 Borlaug Childhood Home site.
						(3)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the National Park Service.
				(b)Acquisition of
			 property; designation of National Historic SiteIf the Secretary
			 acquires, by donation, from the Norman Borlaug Heritage Foundation, fee simple
			 and unencumbered title to the Norman E. Borlaug property, the Secretary shall
			 designate the property as—
				(1)a National
			 Historic Site, to be known as the Dr. Norman E. Borlaug Birthplace and
			 Home National Historic Site; and
				(2)a unit of the
			 National Park System.
				(c)AdministrationThe
			 Secretary shall administer the Historic Site in accordance with applicable laws
			 (including regulations), including—
				(1)the National Park
			 Service Organic Act (16 U.S.C. 1 et seq.); and
				(2)the Act of August
			 21, 1935 (16 U.S.C. 461 et seq.).
				
